Case 6:20-cv-00041-ADA-JCM Document 1-6 Filed 01/21/20 Page 1 of 2




                 Civil Cover Sheet
                                Case 6:20-cv-00041-ADA-JCM Document 1-6 Filed 01/21/20 Page 2 of 2

JS44           (Rev.o6/r7)                                                                  cIV[               COVER SHEET
provided bV local rules of court. This form, approved by the Judicial Conference of th6 United States in September 1974, is required lbr the use                                                   ol   the    clerk ot uourl lor      tne
'purpose of initiating the civil docket sheet.
                                               6iEn n'tsrnUcnous aN NEXT PAGE oF THIS F)RM')


t{S},fftAIU[fETte       and AMANDA DERTNGER, lndividually and as                                                                    -DEFENDANTS
                                                                                                                                    hduaroo vasquez and Vasquez Construction
Next Friend of J.O. and M.O., minors

     (b)         County ofResidence ofFirst Listed Plaintiff Brazos                             County                                County of Residence of First Listed Defendant                     Newton Countv. MO
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                                  (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                                      NOTE:       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                  THE TRACT OF LAND INVOLVED,


     (c)         Rttomeys (Firn    Name, Address, and Telephone Number)                                                               Attorneys (UKnown)
Brian Gutierrez                                                                                                                     Adam Allen, White Shaver PC
318 N. Bryan Ave, Bryan TX 77803                                                                                                    205 W. Locust, Tyler, Texas 75702
979-823-5555                                                                                                                        903-533-9447

II.       BASIS OF JURISDICTION 6'to"r, n "x"                                  in one Box onty)                    III.    CITIZENSHIP OF PRINCIPAL PARTIES                                             (Ptace an     "x"   in one Boxfor    Ptaitifl
                                                                                                                                            Only)
                                                                                                                                 (For Diversity Cases                  and One Boxfor Defendant)
DI             U.S. Govemment               [1   3      Federal Question                                                                       PTF DEF                                PTF DEF
                 Plaintiff                                (U.5. Governnent Not a Party)                                   CitizenofThisstate 8l    O I IncorporatedorPrincipalPlace O4 J4
                                                                                                                                                                                     ofBusiness In This State


O2             U.S. GoYemment               N    4      Diversiry                                                         CitizenofAnotherstatc J 2                     6 2        IncorporatedardPrincipalPlace                 D5          6S
                  Defendant                               (lndicate Citizenship o! Parties in ltem         III)                                                                       ofBusiness [n Another State

                                                                                                                          CitizenorSubjectofa D3                        D 3        ForeignNation                                 tr6 tr6
IV. NATURE                   OF SUIT                   an "X" in One Box
                                                                               'lr
                                                                                                                                                                         Click here for:
                                                                           .                                                                                              RANI(RIIPT('Y
o    I    l0   Insurance                        PERSONAL INJURY                            PERSONAL INJURY                0     625 Drug Related Seizure          D   422 Appeal 28 USC 158              fl    375 False Claims Act
D 120 Marine                               O    310 Airplane                         D    365 Personal lnjury -                     of Property 2l USC 881        D   423 Withdrawal                     O     376 Qui Tam (3 I USc
D 130 Miller Act                           fl   3 15   Airplane Product                       Product Liability           O     690 Other                                 28 USc t57                               3729(a))
o    140     Negotiable Instrument                     Liability                     D    367 Health care/                                                                                               D     400 State Reapportionment
o     I   50 Recovery of                   O    320 Assault, Libel &                          Pharmaceutical                                                                                             D     410 Antitrust
             & Enforcement                          Slander                                   Personal Injury                                                     O   820 Copyrights                     D     430 Banks and Banking
O    15    I Medicare Act                  D    330 Federal Employers'                        Product Liability                                                   D   830 Patent                         D     450 Commerce
O    152 Recovery of Defaulted                         Liability                     O    368 Asbestos Personal                                                   O   835 Patent - Abbreviated           D     460 Deportation
         Student Loans                     D 340 Muine                                         Injury Product                                                               New Drug Application         0     470 Racketeer Influenced and
         (Excludes Veterans)               O 345 Marine Product                               Liability                                                           O   840 Trademark                                Corrupt Organizations
O    153 Recovery ofOverpayment                        Liability                          PERSONAL PROPERTY                               LA ti( )R                   CNf'IAI.    CR'-IIPITY             0     480 Consumer Credit
          ofVeteran's Bencfits             d    350 Motor Vehiclc                    D    370 Other Fraud                 tll   710 FairLabor Standards           D 86t HrA (l395ff)                     O     490Cable/SatTV
D     160 Stockholders' Suits              D    355 Motor Vehicle                    D    371 Truth in Lending                      Act                           D 862 Black Lung (923)                 D     850 Securitics/Commodities/
D     l900therContract                                 Product Liability             D    380OtherPersonal                0     720 Labor/Managerncnt             D 863 DIwc/DIWw (a05(g))                           Exchange
0     195 Contract Product Liability       O    360 Other Personal                           Properly Damage                        Relations                     D 864 SSID TitIE XVI                   O     890   other statutory Actions
O     196 Franchise                                    Injury                        O    385 Property Damage             0     740 Railway Labor Act             o   865 RSI (405(e))                   fl    891 Agricultural Acts
                                           D    362 Penonal Injury -                          Product Liability           D     751 Family and Medical                                                     D   893 Environmental Matten
                                                       Medical Maloractice                                                          Lcave Act                                                            0     895 Frccdom of Infomation
                                                  ctvtt, Rl{:H'trl                                                        O     790 Other Labor Litigation            FEDERAL TAX SUTTS                              Act
D 2 l0         Land Condemnation           O 440 Other Civil Rights                       Habeas Corpus:                  O     791 Employee Retirement           D   870 Taxes (U.S. Plaintiff            D   896 Arbitration
D    220       Foreclosure                 O 441 Voting                              D    463 Alien Detainee                        Income Security Act                     or Defendant)                  D   899 Administrative Procedure
D    230       Rent Lease & Ejectment      O 442 Employment                          O    510 Motions to Vacate                                                   D   871   tRS-Third  Party                       Act/Revicw or Appeal of
ll   240       Torts to Land               D    443 Housing/                                  Sentence                                                                      26UsC7609                                Agercy Decision
O    245       Tort Product Liability                  Accolmodations                0    530 General                                                                                                      O   950 Constitutionality   of
O    290       AU Other Real Property      D    445 Amer. w/Disabilities -           O    535 Death Penalty                         tMMl(;RA l t(rN                                                                State Statutes
                                                       Employment                         Othcr:                          O     462 Naturalization Application
                                           D    446 Amer. dDisabilities -            tr   540   Mandamus   & Othcr        0     465 Other Immigration
                                                       Other                         D    550   Civil Rights                        Actions
                                           O    448 Education                        ll   555   Prison Condition
                                                                                     O    560   Civil Detainee -
                                                                                                Conditions of
                                                                                                Confinemcnt

V. ORIGIN (Place an "X" in one Box only)
O I Original [2 Removed from                                           o3            Remanded from                 D4     Reinstated or           0   5 Transfened from            O 6 Multidistrict                   O 8 Multidistrict
    Proceeding State Court                                                           Appellate Court                      Reopened                                 District                 Litigation -
                                                                                                                                                                                            Transfer
                                                                                                                                                                                                                              Litigation -
                                                                                                                                                                                                                              Direct File
                                                  Cite the U.S. Civil Statute under which you are                               (Do not cite jurisdictio,tfll stilules unless diversily):

VI.            CAUSE OF ACTION Brief                                             cause:
                                                  a                     accident
VII. REQUESTED IN                                        CHECK IF THIS IS A CLASS ACTION                                        DEMAND        $                                  CHECK YES only if demanded in complaint:
                COMPLAINT:                               UNDER RULE 23, F.R.Cv.P.                                                                                                JURYDEMAND: X Yes                               ONo

vrrr.            RELATED CASE(S)
                                                        (See   inslmctions):
                IF ANY                                                               ruDGE                                                                            DOCKETNUMBER
DATE
01t2112020

      RECEIPT #                         AMOLINT                                                 APPLYING IFP                                          ruDCE                                 MAG. JUDGE
